 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1613 
In the House of Representatives, U. S.,

September 16, 2010
 
RESOLUTION 
Expressing condolences to and solidarity with the people of Pakistan in the aftermath of the devastating floods that began on July 22, 2010. 
 
 
Whereas heavy rainfall that began on July 22, 2010, and subsequent flooding throughout Pakistan have caused a humanitarian crisis of unprecedented proportions that has affected over 20,000,000 people, killing more than 1,750, injuring over 2,700, damaging or destroying upwards of 1,800,000 houses, and displacing millions of men, women, and children; 
Whereas the devastation wrought by the floods has been catastrophic, submerging one-fifth of the country and destroying critical infrastructure, farms, schools, homes, and businesses, leaving an estimated 800,000 Pakistanis stranded and cut off from all help; 
Whereas according to the Government of Pakistan, the floods have affected 30 percent of all agricultural land and could lower by one-half Pakistan’s economic growth rate for the current fiscal year, further destabilizing a nation already beset by multiple daunting challenges; 
Whereas the emergency continues to unfold in Sindh Province, where just under 7,000,000 people have already been affected, of whom 1,300,000 are in government relief camps, with new evacuation orders recently having been issued; 
Whereas the danger of the floods extends beyond the current humanitarian crisis, with the potential to create significant instability in Pakistan; 
Whereas the Pakistani Army, Navy, and Frontier Corps have sent humanitarian supplies and medical teams to flood-hit areas, while the National and Provincial Disaster Management Authorities have coordinated international relief activities; 
Whereas the United States has responded to the crisis with relief and recovery funds, food and medical supplies, and logistical support that account for more than 20 percent of total international humanitarian contributions and commitments; 
Whereas the United States Agency for International Development (USAID), through its Office of U.S. Foreign Disaster Assistance (OFDA), has supported 26 mobile medical teams, delivered more than 8,000 rolls of plastic sheeting to provide temporary shelter for approximately 247,000 people, and dispatched 13 mobile water treatment units to support the Government of Pakistan’s flood relief effort, which have produced more than 12,000,000 liters of clean water; 
Whereas USAID’s Office of Food for Peace (FFP) has provided direct support for the United Nations World Food Program’s food ration distributions, helping to reach approximately 3,000,000 Pakistanis with more than 48,000 metric tons of food; 
Whereas the United States Department of Defense has dispatched 23 military helicopters and four C–130 aircraft to deliver more than 5,000,000 pounds of relief supplies and has rescued more than 13,000 flood-affected individuals; 
Whereas the United States has provided civilian and military in-kind assistance in the form of halal meals, prefabricated steel bridges, and other infrastructure support; 
Whereas the United States is working in close partnership with United Nations-affiliated and international humanitarian organizations to support relief, recovery, and reconstruction; 
Whereas the Pakistani-American community has demonstrated strong leadership in rallying support for flood victims, directing public attention to the crisis, and disseminating information about the response; 
Whereas scores of United States private and voluntary organizations have mobilized quickly to respond to the crisis in Pakistan with both emergency relief and longer term development assistance, raising over $11,000,000 in private donations for assessing emergency needs, distributing water, food, and relief items, and providing medical care and temporary shelter; 
Whereas the success of United States Government humanitarian efforts depends heavily on the skills, expertise, and field presence of international and nongovernmental organizations; 
Whereas United States businesses have contributed more than $8,000,000 in humanitarian assistance for Pakistani flood victims; 
Whereas the immediate and swift reaction of United States military personnel, diplomats, and development experts has saved countless lives and encouraged a generous international response; 
Whereas the people of the Islamic Republic of Pakistan and the United States share a long history of friendship, economic cooperation, and enduring family ties, and the interests of both nations are well served by strengthening and deepening the bilateral relationship; 
Whereas the United States Congress adopted, and the President signed into law, the Enhanced Partnership with Pakistan Act of 2009, which authorizes democratic, economic, development, and security assistance over 5 years to help the Pakistani people achieve their aspirations for a democratic, stable, and prosperous society; and 
Whereas the United States remains committed to helping the resilient and resourceful people of Pakistan surmount and recover from this natural disaster: Now, therefore, be it 
 
That the House of Representatives— 
(1)mourns the significant loss of life, as well as the physical damage, caused by the flooding in Pakistan; 
(2)expresses its deepest condolences and sympathy to the families of the victims of the floods, and its solidarity with the millions of affected Pakistanis; 
(3)recognizes that Pakistan is and remains a close ally and friend of the United States; 
(4)recognizes that an effective and accountable government in Pakistan is essential for the country’s long-term recovery and stability; 
(5)urges the United States Administration and the international community, including private citizens and foreign governments, to continue providing assistance to help the people of Pakistan and to help strengthen and support the capacity of the Government of Pakistan to meet the needs of its people; 
(6)supports the use of funds authorized by the Enhanced Partnership with Pakistan Act of 2009 for the purposes of providing long-term recovery and rehabilitation for flood-affected areas and populations; 
(7)urges a reexamination of priorities for spending the funds authorized by the Enhanced Partnership with Pakistan Act of 2009, with a view toward ensuring that the needs of the Pakistani people are appropriately addressed in the aftermath of the disaster; 
(8)commends the relief and recovery actions, still underway, by the United States military, the Department of State, and USAID to assist the people of Pakistan during this critical period; 
(9)commends the extraordinary humanitarian efforts and sustained commitment to helping the people of Pakistan by international and nongovernmental organizations; 
(10)recognizes the contributions of the Pakistani-American community and United States businesses to relief and recovery efforts in Pakistan; and 
(11)reaffirms the commitment of the people of the United States to partner with the people of Pakistan to respond to the immediate crisis and build the foundations for a successful and lasting recovery. 
 
Lorraine C. Miller,Clerk.
